           Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
 HDI GLOBAL SPECIALTY SE f/k/a                    §
 INTERNATIONAL INSURANCE                          §
 COMPANY OF HANNOVER SE,                          §
 as subrogee of CONSOLIDATED
 CRANE & RIGGING, LLC and                         §
 CONSOLIDATED CRANE                               §
 COMPANY, INC.,                                   §
        Plaintiff                                            Case No. 1:20-cv-01110-LY
                                                  §
                                                  §
 v.
                                                  §
 CORESLAB STRUCTURES                              §
 (TEXAS) INC. and TURNER                          §
 CONSTRUCTION COMPANY,                            §
      Defendants                                  §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

      TO: THE HONORABLE LEE YEAKEL
          UNITED STATES DISTRICT JUDGE

      Before the Court are Defendant Turner Construction Company’s Rule 12(b)(6) Motion to

Dismiss for Failure to State a Claim, filed November 30, 2020 (Dkt. 6), and the associated response

and reply briefs. On December 28, 2020, the District Court referred the Motion to the undersigned

Magistrate Judge for Report and Recommendation, pursuant to 28 U.S.C. § 636(b)(1)(B), Federal

Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the Local Rules of the United States

District Court for the Western District of Texas. Dkt. 16.

                                       I.   Background

      Plaintiff HDI Global Specialty SE, an insurance company headquartered in Hannover,

Germany (“HDI”), filed suit on November 9, 2020, as subrogee of Consolidated Crane and

Rigging, LLC and Consolidated Crane Company, Inc. (collectively, “Consolidated Crane”). HDI

contends that it is entitled to recover $1.5 million from Defendants Coreslab Structures (Texas)


                                                 1
          Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 2 of 10




Inc. and Turner Construction Company for a settlement paid on Consolidated Crane’s behalf.

Dkt. 1 ¶ 32. Turner engaged Coreslab as a subcontractor to assist with the construction of a parking

facility at the PanTex Plant near Amarillo, Texas. Id. ¶ 10. Turner provided workers’ compensation

coverage to subcontractors and their employees through a contractor-controlled insurance program

(“CCIP”). Id. ¶ 20. The CCIP covered Coreslab and the employees of other subcontractors working

at the PanTex site who were not specifically excluded from the program. Dkt. 1 ¶ 22; Dkt. 1-2 at

11. For the project, Coreslab rented a 250-ton crane and the services of a crane operator from

Consolidated Crane. Dkt. 1 ¶ 12. Under the terms and conditions of Consolidated Crane’s rental

contract, Coreslab agreed to:

   1.      indemnify Consolidated Crane for any personal injuries caused by the crane
           operator (id. ¶¶ 13, 15);

   2.      deem the crane operator to be an employee of Coreslab (id. ¶ 16); and

   3.      name Consolidated Crane as an additional insured on its insurance policies,
           including any excess or umbrella policies (id. ¶ 17).

Neither Turner nor Coreslab informed Consolidated Crane about the CCIP or offered enrollment.

Id. ¶¶ 24-26.

   On April 10, 2017, Coreslab employee Andrew Lopez was injured while working at the

PanTex site. Id. ¶ 27. He sued Consolidated Crane, alleging negligence and negligent hiring and

supervision of the crane operator. HDI settled with Lopez for $1.5 million. Id. ¶¶ 28-32.

Consolidated Crane repeatedly demanded indemnification from Coreslab under terms of its rental

contract, but Coreslab refused. Id. ¶ 29. Consolidated Crane assigned and subrogated its claims

against Turner and Coreslab to HDI. Id. ¶ 33.

   HDI brings claims for breach of contract, breach of implied contract, quantum meruit, and

attorneys’ fees against Coreslab and Turner. Id. ¶¶ 36-92. Turner seeks dismissal of HDI’s claims

against it for failure to state a claim under Rule 12(b)(6).


                                                  2
          Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 3 of 10




                                       II.      Legal Standard

   Rule 12(b)(6) allows a party to move to dismiss an action for failure to state a claim on which

relief can be granted. In deciding a Rule 12(b)(6) motion to dismiss for failure to state a claim, the

court accepts “all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (citation

omitted). The Supreme Court has explained that a complaint must contain sufficient factual matter

“to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
                not need detailed factual allegations, a plaintiff’s obligation to provide
                the grounds of his entitlement to relief requires more than labels and
                conclusions, and a formulaic recitation of the elements of a cause of
                action will not do. Factual allegations must be enough to raise a right
                to relief above the speculative level, on the assumption that all the
                allegations in the complaint are true (even if doubtful in fact).

Twombly, 550 U.S. at 555 (cleaned up). The court’s review is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays

Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

                                             III.   Analysis

   Turner argues that HDI’s claims for quantum meruit and breach of implied contract should be

dismissed because HDI has not pled facts sufficient to support the requisite elements of either

claim. Turner also contends that, because HDI has not stated a claim for breach of contract, its

request for attorneys’ fees under Texas Civil Practice and Remedies Code Section 38.001 should

be dismissed.


                                                     3
          Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 4 of 10




A. Quantum Meruit

   Quantum meruit is an equitable theory of recovery based on an implied agreement to pay for

benefits received. Mission Toxicology, L.L.C. v. UnitedHealthcare Ins. Co., No. 5:17-CV-1016-

DAE, 2018 WL 2222854, at *8 (W.D. Tex. Apr. 20, 2018) (citing Heldenfels Bros., Inc. v. City of

Corpus Christi, 832 S.W.2d 39, 41 (Tex. 1992)). To recover in quantum meruit, a plaintiff must

establish that (1) he rendered valuable services or furnished materials, (2) for the defendant,

(3) who accepted the services and materials, and (4) the defendant had reasonable notice that the

plaintiff expected compensation for those services or materials. Heldenfels Bros., 832 S.W.2d at

41. Recovery in quantum meruit requires a direct link between the parties involved, which means

that one party must have provided services or materials to the other. Mid-Town Surgical Ctr., LLP

v. Blue Cross Blue Shield of Tex., Inc., No. H-11-2086, 2012 WL 1252512, at *3 (S.D. Tex.

Apr. 11, 2012). A plaintiff must show that the efforts were undertaken for the defendant, not just

that his efforts benefited that person. Rodriguez-Meza v. Venegas, No. DR-17-CV-54-AM/CW,

2018 WL 7348864, at *15 (W.D. Tex. Sept. 27, 2018). Because quantum meruit is an equitable

theory of recovery intended to prevent unjust enrichment, it is not available where a valid express

contract covering the subject matter exists. Program Mgmt. Int’l v. Tetra Tech EC, Inc., No. SA-

09-CA-877-OLG, 2010 WL 11601881, at *3 (W.D. Tex. July 19, 2010).

   HDI’s allegations are insufficient to state a claim for quantum meruit against Turner for two

reasons. First, Consolidated Crane rendered crane rental and operator services to Coreslab, not

Turner, under the terms of a rental contract. Dkt. 1-1 at 2. HDI alleges that Turner engaged

Coreslab as a subcontractor on the PanTex project, but does not allege that Consolidated Crane

had any direct relationship with Turner. Dkt. 1 ¶ 10. Rather, HDI alleges that “Coreslab for the

benefit of Turner requested services and equipment from Consolidated Crane.” Id. ¶ 68. Turner’s




                                                4
          Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 5 of 10




status as a mere beneficiary of Consolidated Crane’s services precludes HDI’s claim for recovery

on a quantum meruit theory. See Mission Toxicology, L.L.C., 2018 WL 2222854 at *8 (dismissing

quantum meruit claim for failure to state a claim where plaintiff lacked “direct link” to defendant).

   Second, HDI’s claim for recovery is based on the $1.5 million settlement it paid to Lopez on

behalf of Consolidated Crane. Dkt. 1 ¶¶ 81-84. HDI alleges that the settlement payment to Lopez

benefitted Turner by preventing a potential worker’s compensation claim on Turner’s CCIP. Id.

¶ 81. HDI, however, does not allege that it rendered valuable services or furnished materials to

Turner when it settled the Lopez lawsuit on behalf of Consolidated Crane. See Windmill Wellness

Ranch, L.L.C. v. Blue Cross & Blue Shield of Tex., Civil No. SA-19-cv-01211-OLG, 2020 WL

7017739, at *7 (W.D. Tex. Apr. 22, 2020) (dismissing quantum meruit claim brought against

insurer because plaintiff rendered services to insured rather than to insurer). Because HDI does not

allege that Consolidated Crane rendered services or furnished materials to Turner, HDI has failed

to satisfy the first three elements of its claim for quantum meruit.

B. Breach of Implied Contract

   A party must show either privity or third-party beneficiary status to have standing to sue for

breach of contract. Estep v. Yuen Yung, No. A-15-CA-00053-SS, 2015 WL 13804249, at *4

(W.D. Tex. Sept. 24, 2015) (citing Ostrovitz & Gwinn, LLC v. First Specialty Ins. Co., 393 S.W.3d

379, 387 (Tex. App.—Dallas 2012, no pet.)). Turner argues that HDI’s breach of implied contract

claim should be dismissed because HDI fails to allege facts showing either privity of contract

between Turner and Consolidated Crane, or that Consolidated Crane was an intended third-party

beneficiary of the contract between Turner and Coreslab.




                                                  5
          Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 6 of 10




   1. Privity

   The elements of an express or implied contract are identical under Texas law. Electrostim Med.

Servs., Inc. v. Health Care Serv. Corp., 614 F. App’x 731, 744 (5th Cir. 2015) (citing Plotkin v.

Joekel, 304 S.W.3d 455, 476 (Tex. App.—Houston [1st Dist.] 2009, pet. denied)). To plead

existence of a valid implied contract, a plaintiff must allege (1) offer; (2) acceptance; (3) a meeting

of the minds; (4) each party’s consent to the terms; and (5) execution and delivery of the contract

with the intent that it be mutual and binding. Id. For implied contracts, mutual agreement is inferred

from the circumstances and evidenced by the parties’ conduct and course of dealing. ACS Primary

Care Physicians Sw., P.A. v. UnitedHealthcare Ins., No. 4:20-cv-01282, 2021 WL 235177, at *3

(S.D. Tex. Jan. 22, 2021); see also Ishin Speed Sport, Inc. v. Rutherford, 933 S.W.2d 343, 348

(Tex. App.—Fort Worth 1996, no writ) (stating that parties’ dealings may result in an implied

contract where facts show their minds met on contract terms). An implied contract must have

sufficiently definite terms to enable the Court to determine the parties’ legal obligations.

DAC Surgical Partners P.A. v. United Healthcare Servs., Inc., No. 11-cv-1355, 2016 WL

7177881, at *6 (S.D. Tex. Dec. 8, 2016).

   HDI alleges that Turner entered into an agreement with Coreslab that established a CCIP to

provide workers’ compensation coverage to eligible employees and subcontractors on the PanTex

project. Dkt. 1 ¶¶ 20-21, 44. HDI asserts that the agreement between Turner and Coreslab was an

“offer” to Consolidated Crane to participate in the CCIP, and that Consolidated Crane “accepted”

the offer by providing services and equipment to the PanTex project. Id. ¶¶ 87-88. Yet Turner’s

CCIP manual, which HDI attaches to its Complaint, specifically excludes “Third Party Crane

Subcontractors/Companies of any tier” from participating in the CCIP. Dkt. 1-2 at 14.

Consolidated Crane completed its work on the PanTex project pursuant to a written rental contract




                                                  6
          Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 7 of 10




in which Coreslab, not Turner, agreed to indemnify Consolidated Crane for any personal injuries

caused by the crane operator. Dkt. 1 ¶¶ 13, 15. Consolidated Crane was never notified about or

enrolled in the CCIP. Id. ¶¶ 24-25.

    HDI does not allege that Consolidated Crane had a previous course of dealing with Turner

such that enrollment in Turner’s CCIP could be implied or expected by the parties. Viewed in a

light most favorable to HDI, the factual allegations do not show the requisite “meeting of the

minds” between Turner and Consolidated Crane regarding CCIP coverage to establish an implied

contract. Consequently, there is no privity of contract between the parties, and HDI’s claim for

breach of implied contract against Turner should be dismissed for failure to state a claim. See

Electrostim, 614 F. App’x at 744 (affirming dismissal of breach of implied contract claim for

failure to state a claim where plaintiff failed to allege facts showing meeting of minds); ACS

Primary Care Physicians, 2021 WL 235177 at *3 (dismissing claim for breach of implied contract

where factual allegations were “bereft of facts that demonstrate a meeting of the minds”).

    2. Third-Party Beneficiary

    When a party lacks privity, a third party may recover on a contract between two other

individuals only if the contracting parties intended to secure a benefit to that third party and entered

the contract directly for the third party’s benefit. Estep, 2015 WL 13804249, at *4 (citing Stine v.

Stewart, 80 S.W.3d 586, 589 (Tex. 2002)). The contract must reflect “a clear and unequivocal

expression of the contracting parties’ intent to directly benefit a third party.” Id. (quoting Alvarado

v. Lexington Ins. Co., 389 S.W.3d 544, 552 (Tex. App.—Houston [1st Dist.] 2012, no pet.)).

Incidental benefits flowing from the contract to a third party do not confer the right to enforce it.

S. Tex. Water Auth. v. Lomas, 223 S.W.3d 304, 306 (Tex. 2007).




                                                   7
          Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 8 of 10




   The Complaint contains no facts supporting HDI’s conclusory allegation that “Consolidated

Crane was an intended third-party beneficiary of the CCIP.” Dkt. 1 ¶ 73. The CCIP manual

excludes “Third Party Crane Subcontractors/Companies of any tier” from participation in the

CCIP, Dkt. 1-2 at 14, and HDI has alleged no facts that Turner and Coreslab intended their

agreement to benefit Consolidated Crane or third-party crane subcontractors in general. At best,

participation in the CCIP would be an incidental benefit to Consolidated Crane if it were eligible

to enroll, which does not confer status as a third-party beneficiary. Accordingly, HDI’s claim for

breach of implied contract against Turner should be dismissed for failure to state a claim. See

Estep, 2015 WL 13804249, at *4 (dismissing breach of contract action for failure to state a claim

because a “court will not create a third party beneficiary contract by implication”).

   3. Conclusion as to Breach of Implied Contract Claim

   Because HDI has not pled facts showing either contractual privity with Turner or that

Consolidated Crane was an intended third-party beneficiary, the undersigned recommends that

HDI’s claim for breach of implied contract against Turner be dismissed.

C. Attorneys’ Fees

   Because the Court recommends dismissal of HDI’s claim for breach of implied contract against

Turner, the Court further recommends dismissal of HDI’s claim for attorneys’ fees under Texas

Civil Practice and Remedies Code § 38.001.

D. HDI’s Request for Leave to Amend

    In its response, HDI seeks leave to file an amended complaint if the Court finds its pleadings

deficient. Dkt. 14 at 19. Courts should freely grant leave to amend when justice so requires. FED.

R. CIV. P. 15(a)(2). Courts should deny leave to amend when amendment would cause undue

delay or undue prejudice to the opposing party, or the amendment would be futile or in bad faith.



                                                 8
         Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 9 of 10




Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004). Amendment is

futile where it “would fail to state a claim upon which relief could be granted.” Stripling v. Jordan

Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000).

    HDI has not offered any additional facts it would plead to cure the defects in its Complaint to

adequately state a claim sufficient to survive a motion to dismiss. Dkt. 14 at 19. Without proposed

amendments, the Court is unable to assess whether amendment is warranted. See Edionwe v.

Bailey, 860 F.3d 287, 294 (5th Cir. 2017) (holding that leave to amend is not required where

movant fails to apprise court of facts he would plead in amended complaint to cure any

deficiencies). Accordingly, HDI’s request for leave to amend should be denied.

                                  IV.     Recommendation

   Based on the foregoing, the undersigned Magistrate Judge RECOMMENDS that the District

Court GRANT Defendant Turner Construction Company’s Rule 12(b)(6) Motion to Dismiss for

Failure to State a Claim (Dkt. 6) and DISMISS with prejudice Plaintiff’s claims against Turner in

Counts 4 through 6 of its Complaint under Federal Rule of Civil Procedure 12(b)(6).

   It is FURTHER ORDERED that the Clerk remove this case from the Magistrate Court’s

docket and RETURN it to the docket of the Honorable Lee Yeakel.

                                        V.    Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo




                                                 9
         Case 1:20-cv-01110-LY Document 21 Filed 03/31/21 Page 10 of 10




review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on March 30, 2021.


                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE




                                              10
